 
 
I 
108th CONGRESS
2d Session
H. R. 4449 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Ms. Lee (for herself, Mr. Pallone, Mr. Leach, Mr. Lantos, Mr. Crowley, Mr. McDermott, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide assistance to combat HIV/AIDS in the Republic of India, and for other purposes. 
 
 
1.FindingsCongress makes the following findings: 
(1)The Government of the Republic of India has estimated that 4,580,000 people in India are infected with the human immunodeficiency virus (HIV) and cases of individuals with the acquired immune deficiency syndrome (AIDS) have been reported in almost all the states and union territories of India. 
(2)The effort to combat the HIV/AIDS pandemic in India has reached a critical point, as HIV/AIDS is spreading rapidly from urban to rural areas and from high-risk groups to the general population. 
(3)Political leaders, public health officials, non-governmental organizations, and medical and scientific communities in India have taken important steps to combat HIV/AIDS in that country, but assistance from the United States is urgently needed to enhance such efforts. 
2.Sense of CongressIt is the sense of Congress that— 
(1)the addition of India to the list of countries for which the Coordinator of United States Government Activities to Combat HIV/AIDS Globally is responsible under section 1(f)(2)(B)(ii)(VII) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2)(B)(ii)(VII)) for the approval of all activities of the United States (including funding) relating to combatting HIV/AIDS should not decrease the amount of funding made available for assistance to any other country under such section for such purpose; 
(2)the United States should continue to increase the number of countries eligible to receive assistance from the United States to combat HIV/AIDS; and 
(3)the United States should increase the total amount of assistance available to combat HIV/AIDS. 
3.Assistance to combat HIV/AIDS in IndiaSection 1(f)(2)(B)(ii)(VII) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2)(B)(ii)(VII)) is amended by inserting after Haiti, the following: India,. 
 
